Citation Nr: 0607923	
Decision Date: 03/20/06    Archive Date: 03/29/06

DOCKET NO.  97-26 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for service-connected asthma.

2.  Entitlement to an initial rating in excess of 10 percent 
for service-connected scar, left wrist, status post ganglion 
cyst removal.

3.  Entitlement to an initial rating in excess of 10 percent 
for service-connected chondromalacia, left knee.

4.  Entitlement to an initial rating in excess of 10 percent 
for service-connected chondromalacia, right knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1992 to November 
1996, and September 1999 to September 2001.    

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) Waco, Texas, which 
gained jurisdiction upon a transfer of the veteran's claims 
file from the New Orleans, Louisiana, RO.  

In connection with the current appeal, the veteran requested 
and was scheduled for a personal hearing before a Veterans 
Law Judge.  The record indicates, however, that the veteran 
cancelled the hearing due to a personal matter.  As such, her 
case will be considered.    

The issues concerning disability evaluations for the 
veteran's knees are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The record indicates that the veteran currently utilizes 
an inhalational anti-inflammatory medication, but the 
service-connected asthma disability does not demand 
intermittent courses of systemic corticosteroids, at least 
monthly visits to a physician for required care of 
exacerbations, or manifest with FEV-1 of 40- to 44-percent 
predicted, or FEV-1/FVC of 40 to 55 percent.  

2.  The record lacks evidence that the veteran's service-
connected left wrist scar is a third degree burn exceeding an 
area of 12 square inches; or, disfiguring to the head, face, 
or neck; or, is at least of an area of 12 square inches; or, 
has objective manifestations of limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for assignment of an initial 30 percent 
rating for asthma have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.97, 
Diagnostic Code 6602 (2005).

2.  The criteria for assignment of an initial rating in 
excess of 10 percent for scar, left wrist, status post 
ganglion cyst removal, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), must be considered.  

The record contains June 2002 and September 2003 letters 
informing the veteran of which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf.  The latter letter informed 
the veteran that for the matter of a downstream element 
concerning an appeal of an initial rating upon the grant of 
service connection the evidence should show a service-
connected disability had worsened.  Additionally, the rating 
decision on appeal, statement of the case, and supplemental 
statements of the case progressively applied legal standards, 
including rating criteria, to the facts of record.  As such, 
it appears that the veteran was aware and effectively 
notified of information and evidence needed to substantiate 
and complete her claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received content-complying VCAA notice 
concerning the issue of entitlement to service connection 
prior to the rating decision on appeal, and eventually 
received a notice concerning an initial rating.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005) (holding that any 
timing error can be cured when VA employs proper subsequent 
process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).   See Pelegrini, 18 Vet. App. at 121.  In this 
case, several supplemental statements of the case informed 
the veteran that she could make any comment she wished on the 
analysis contained therein, which at the very least conveyed 
the proper impression that VA continued to consider relevant 
evidence as it was submitted.  Thus, the principle underlying 
the "fourth element" was generally fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  In 
this case, the veteran's service medical records are 
available for review, and the RO obtained VA examination 
reports from September 2002, April 2003, and August 2004.  
The RO obtained treatment records from the New Orleans VA 
Medical Center (VAMC) from March 2002 to May 2003, and the 
Central Texas Veterans' Health Care System from July 2004 to 
May 2005.  As illustrated further below, treatment records 
from VA indicate that the veteran had most recently been 
treated for knee problems, as opposed to the left wrist scar 
or asthma.  Rather, in terms of the latter disability, these 
records indicated that the veteran remained on active 
medication for maintenance of the status quo.  Thus, it 
appears that the records related to the scar and asthma are 
complete such that a decision is appropriate on these issues.  

Further, as explained herein, the VA examinations of record 
are sufficient for a decision on this claim, and additional 
assessment is not warranted.  See 38 C.F.R. § 3.159(c)(4).  

It is noted that when the veteran cancelled her hearing 
before a Veterans Law Judge, she indicated that she wanted a 
Decision Review Officer (DRO) to address her appeal (via a 
June 8, 2005 fax).  A note from the RO indicated that a 
subsequent June 2005 supplemental statement of the case had 
been issued by a DRO.     

Based on the foregoing, VA satisfied its duties to the 
veteran.

General laws and regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  Additionally, where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Compare, Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999), which recognizes that at the time of 
an initial award, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Analysis

      Respiratory

In compliance with 38 U.S.C.A. § 7104, and Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000), a complete review of 
the entire record indicates that an increased initial rating 
is appropriate for service-connected asthma.  

The veteran's service medical records contain a July 2001 
Pulmonary Function Laboratory study that showed a FEV-1 of 
123 percent predicted, and FEV-1/FVC of 113 percent 
predicted.  The assessor further noted a positive 
methacholine with decrease in FEV of 28 percent at 2.5 mg/dl.  
A July 2001 record indicated an assessment of exercise 
induced asthma with positive methacholine challenge, with a 
plan for albuterol and trial Flovent.  

A September 2002 VA examination report noted that the veteran 
was on albuterol and steroid inhaler, and diagnosed the 
veteran as having asthma.  Apparently clinical tests were not 
performed.  An April 2003 VA examination report noted that 
the veteran had not reported for PFT's on two occasions, so 
no results were available.  

At an August 2004 VA examination, pulmonary function tests 
showed FEV-1 124 percent predicted and FEV-1/FVC 83 percent.  
In terms of a diagnosis, the examiner noted the veteran 
described reactive airway, and that she definitely had a 
history of exposure to chemicals, which could cause reactive 
airways disease.  The examiner noted that the medical record 
was not available at that time, and that a methacholine 
challenge was suggested due to a clinical history suggestive 
of asthma.  

An October 2004 VA record from the Temple Women's Clinic 
noted that the veteran's VA active outpatient medications 
included albuterol inhaler (inhale two puffs by mouth every 
four hours as needed for shortness of breath) and Fluticasone 
oral inhaler (inhale two puffs by mouth twice a day).  As of 
April 2005, the veteran's active outpatient medications 
included the latter two inhalers.  

Under 38 C.F.R. § 4.97, Diagnostic Code 6602, a 10 percent 
rating is warranted for FEV-1 of 71- to 80-percent predicted; 
or, FEV-1/FVC of 71 to 80 percent; or, intermittent 
inhalational or oral bronchodilator therapy.  A 30 percent 
rating is warranted for FEV-1 of 56- to 70-percent predicted; 
or, FEV-1/FVC of 56 to 70 percent; or, daily inhalational or 
oral bronchodilator therapy; or, inhalational anti-
inflammatory medication.  A 60 percent rating is warranted 
for FEV-1 of 40- 55-percent predicted; or, FEV-1/FVC of 40 to 
55 percent; or, at least monthly visits to a physician for 
required care of exacerbations; or, intermittent (at least 
three per year) course of systemic (oral or parenteral) 
corticosteroids.  

It is noted at the outset that the veteran's representative 
had pointed to the August 2004 VA examiner's statement 
regarding additional pulmonary assessment particularly via 
methacholine study.  It appeared that the VA examiner sought 
additional testing in relation to a suggestive clinical 
history of asthma.  A review of the record, however, 
indicates that methacholine testing had been performed when 
the veteran first received treatment during active duty to 
assist in an initial diagnosis.  

Given the most recent active outpatient medication list 
supplied by the Central Texas Veterans' Health Care System, 
the veteran utilized inhalational anti-inflammatory 
medication for her asthma.  As such, one of the alternative 
criteria for a 30 percent disability evaluation under 
Diagnostic Code (DC) 6602 have been met.  The evidence does 
not, however, support a rating in excess of 30 percent 
because the veteran's recorded FEV-1 and FEV-1/FVC do not 
approach 40 to 50 percent predicted; the record lacks 
evidence that the veteran has at least monthly visits to a 
physician for required care of exacerbations; nor does the 
veteran use systemic corticosteroids.  Due to the unequivocal 
nature of this evidence, the doctrine of the benefit of the 
doubt is not for application concerning an initial rating in 
excess of 30 percent.  38 C.F.R. §§ 4.3, 4.7;  see generally 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

      Scar

In compliance with 38 U.S.C.A. § 7104, and Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000), a complete review of 
the entire record indicates that the veteran is not entitled 
to an initial rating in excess of 10 percent for a 
postoperative scar.  

(It is noted that the only issue currently on appeal 
concerning the veteran's left wrist involves a scar, status 
post ganglion cyst removal.  A January 2003 rating decision 
had denied service connection for carpal tunnel sydrome of 
the left wrist, and a December 2003 rating decision 
reconsidered the matter and continued the denial.) 

A September 2002 VA examination report located a left wrist, 
hyperpigmented 1x3 centimeter scar, which was painful with 
keloid formation.  Otherwise, it had no unusual adherence, it 
had firm texture, and no associated ulcerations. 

In August 2004, the veteran underwent another VA examination.  
The examiner found a 2.5 centimeter horizontal scar on the 
left wrist, well healed, with probable recurrent ganglion.  
The veteran complained of pain upon palpation.  The texture 
of skin was normal, the scar was stable, and unassociated 
with tissue damage.  The examiner found that scar had no area 
of induration or inflexibility, and it had not caused 
limitation of motion.  The diagnosis was scar, left wrist, 
with residuals.  

An April 2005 VA treatment note indicated an active problem 
with left wrist arthralgias, but did not particularly mention 
the scar.  

Prior to August 30, 2002, the rating criteria covered:  
Scars, disfiguring, head, face or neck (DC 7800); Scars, 
burns, third degree (DC 7801); Scars, burns, second degree 
(DC 7802); Scars, superficial (DCs 7803 and 7804, maximum 10 
percent); Scars, other, rate on limitation of function of 
part affected (DC 7805).  

As of August 30, 2002, DC 7801, pertaining to scars, other 
than head, face, or neck, that are deep or that cause limited 
motion is as follows:  Area or areas exceeding 144 square 
inches (929 sq. cm.) warrant a 40 percent rating; area or 
areas exceeding 72 square inches (465 sq. cm.) warrant a 30 
percent rating; area or areas exceeding 12 square inches (77 
sq. cm.) warrant a 20 percent rating; and area or areas 
exceeding 6 square inches (39 sq. cm.) warrant a 10 percent 
rating.  Note (2) instructs that a deep scar is one 
associated with underlying soft tissue damage.  

DC 7802, scars, other than head, face, or neck, that are 
superficial and do not cause limited motion, DC 7803, scars, 
superficial, unstable, and DC 7804, scars superficial and 
painful on examination, all provide only a maximum 10 percent 
rating.  

Under the old criteria in effect at the time the veteran 
filed her application for compensation, the veteran currently 
has the maximum evaluation of 10 percent for DCs 7802, 7803, 
and 7804 (with 7804 being the most appropriate for a tender 
and painful superficial scar).  Other DCs that offer a higher 
evaluation are not appropriate because the veteran's service-
connected scar is not the result of a third degree burn 
exceeding an area of 12 square inches (DC 7801), or 
disfiguring to the head, face, or neck (DC 7800).

Under the current criteria, the record has no evidence that 
the veteran's left wrist scar is at least of an area of 12 
square inches (DC 7801), or again, concerns disfigurement of 
the head, face, and neck (DC 7800).  The currently assigned 
10 percent rating is the maximum schedular under DCs 7802, 
7803, and 7804.  While DC 7805 instructs that a scar could be 
rated on limitation of motion should that be a more relevant 
measure of the manifestation of disability, the most recent 
VA examination found no left wrist limitation of motion due 
to the service-connected scar.  Given the preceding facts in 
relation to the regulations, application of the benefit of 
the doubt doctrine is not apposite at this time.  


ORDER

An initial 30 percent rating for service-connected asthma is 
granted.

An initial rating in excess of 10 percent for service-
connected scar, left wrist, status post ganglion cyst 
removal, is denied.  


REMAND

In light of the VCAA, additional evidentiary development is 
necessary.  

The veteran's service medical records indicate that in 
January 2000 the veteran was treated for right knee 
inflammation, which eventually reduced.  A radiologist report 
found a normal knee series.  In July 2000, the veteran fell 
into a hole and complained of left knee pain; the assessment 
mentioned collateral ligament strain.  A follow-up note 
indicated that the left calf was swollen, and the veteran was 
unable to bear body weight.  The veteran's right knee also 
had pain, and it was recommended that she do range of motion 
exercises.  An attendant radiologist report found a normal 
knee series.  In August, the veteran asserted that she 
continued to have knee pain with episodes of knee giving out 
every day.  In October, the assessment was left patellar 
tendonitis resolving slowly.  

Post-service, an April 2002 report from the Slidell Memorial 
Hospital indicated that the veteran sought treatment for 
right knee pain; that morning she had walked down stairs and 
the knee felt as if it would give out.  Swelling had 
increased.  Though the veteran could ambulate on the leg 
after the incident, she had pain worse with flexion.  
Examination found minimal effusions just inferior to the 
patella bilaterally with mild tenderness over the site of 
effusion.  There was no patellar tenderness, crepitus, or 
deformity, and no laxity.  The assessor noted some increased 
pain reported subjectively with anterior-posterior stress.  

A July 2002 treatment record from the New Orleans VAMC 
indicated that the veteran had experienced a pain rating of 8 
in the last twenty-four hours.  An examination found a more 
swollen right knee than left, significant crepitance left 
knee, some crepitus right knee, and pain with active and 
passive motion and palpation.  

A September 2002 VA examination report contains the veteran's 
assertion that since she had fallen on her right knee it had 
swelled, gave away, and stairs were a problem.  She 
complained of pain in the patellar area.  The left knee also 
continued to swell; the veteran had tried to use a chop art 
strap without any results.  The knee popped, gave away, 
locked, and stairs were a problem.  Physical examination 
found the veteran's knees showed full range of motion with 
minimal crepitation if any on motion.  The examiner observed 
that the veteran was tender on the inferior pole of the 
patella bilaterally and also under the patella itself at this 
point, as well as the femoral condyle.  There was no medial 
or lateral collateral ligamentous laxity, negative McMurray, 
negative Lachman, and negative drawer sign.  The examiner 
found no swelling.  The veteran was diagnosed as having 
chondromalacia of the patella bilaterally, although mild at 
present.  

On a July 2003 statement, the veteran asserted that she had 
more trouble standing and doing excessive walking, or simply 
going up and down stairs.  

An August 2004 VA examination report contained subjective 
complaints of residual aching and pain in both knees with a 
history of instability in the right knee occurring one to two 
times per week, and swelling in both on a daily basis.  The 
veteran stated that she wore a brace on her left knee, though 
she was not wearing it at the assessment.  The veteran 
reported that she was a full-time student, and that she had 
had to take five to six days of sick leave in the last twelve 
months because of her knee pain.  She had pain with climbing 
stairs or walking greater than two blocks.  

Objective findings included that the veteran had no pain on 
motion, and the joint had no additional limitation of motion 
due to fatigue, weakness, or lack of endurance following 
repetitive use or during flare-ups.  The veteran was 
diagnosed as having patellofemoral pain sydrome of bilateral 
knees with residuals.  

An April 2005 VA treatment note indicated that the veteran 
complained of knee pain and swelling for one week, and that 
she had not been to work in two days.  The assessor noted 
achy knees, pain on weightbearing, normal range of motion, 
and mild effusion.  In May 2005, the veteran apparently got a 
knee brace.  

The RO initially considered the veteran's knee disabilities 
under DC 5299-5014 (according to 38 C.F.R. § 4.27, "99" 
indicates an unlisted condition such that rating by analogy 
is necessary, and DC 5014 addresses osteomalacia such that is 
should be rated on limitation of motion as degenerative 
arthritis).  

The RO, however, had not considered DC 5258, for cartilage, 
semilunar, dislocated with effusion into the joint.  

It appears from recent treatment records that the veteran's 
knee problems may have worsened.  As such, she should undergo 
additional VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain any recent 
treatment records from the VA hospital in 
Temple.

2.  Once the preceding is completed, the 
veteran should be provided a VA 
examination for the purpose of assessing 
her left and right knee disabilities.  The 
examiner should review the claims file, 
and determine whether the veteran suffers 
from dislocated cartilage problems with 
locking episodes and effusion into the 
joint, or difficulty with weightbearing.  
The examination should include range of 
motion study, and consideration of 
functional loss due to pain, lack of 
endurance, weakness, instability, and lack 
of coordination, as well as any additional 
appropriate clinical testing.

3.  Then, the RO should readjudicate the 
veteran's claims for increased initial 
ratings for right and left knee 
disabilities.  If the determination of 
these claims remains unfavorable to the 
veteran, the RO must issue a supplemental 
statement of the case and provide her a 
reasonable period of time in which to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


